DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 05/06/2022 responsive to the Office Action filed 02/08/2022 has been entered. Claims 2, 12, 13, 15 and 17 have been amended. Claims 3, 4 and 14 have been canceled. New claim 18 has been added. Claims 1-2 and 5-11 were previously withdrawn. Claims 1-2, 5-13 and 15-18 are pending in this application.

Response to Arguments

Fig. 2C has been amended to address the informality, thus the objection of Drawing has been withdrawn.
Claims 15 and 17 have been amended to address the informality, thus the objection of claims 15 and 17 has been withdrawn.
Claim 12 has been amended to address the indefiniteness, thus the rejection of claims 12-17 under 112 (b) has been withdrawn.
Applicant arguments, see Amendments pages 8-12 filed 05/06/2022, with respect to the rejection of the claims 12, 13, 15-17 and the new claim 18 under 103 has been fully considered but are moot because the new ground of rejection which has been made due to the amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2014/0061980) in view of Sekido (JP20021925335-Machine Translation provided herewith) and Pauken (US 2016/0243739).

With respect to claim 12, Kobayashi a method of producing fiber reinforced plastic composites (“a molding method … for producing a molded article of a fiber-reinforced plastic”, Pa [0052] and Figs. 1-6) with an injection/compression molding system (“molding apparatus 10”) having a press (“an elevating mechanism”, Pa [0056]), an injection mold operably coupled to the press (“the upper mold 14 is a movable mold, which can be lowered and raised (moved closer to and away from the lower mold 12) by an elevating mechanism”, Pa [0056]) and including a first mold portion (“a lower mold 12”) having a first inner mold surface, and a second mold portion (“an upper mold 14”) with a second inner mold surface (Pa [0053]), the method comprising: 
opening the injection mold (“open state”, Pa [0065] and Fig. 1); 
partially closing the mold and injecting molten, free flowing resin into the injection mold (“The upper mold 14 also is lowered continuously”, Pa [0068]; “the liquid resin 62 is supplied from the injector 56”, Pa [0071] and Fig. 3); and 
performing a compression molding operation on the resin by closing the mold to on-stops condition to form an injection compression molded part (“Upon further lowering of the upper mold 14, the molding apparatus 10 is changed to the closed state…the cavity forming protrusion 26 is introduced further into the cavity forming depression 18 and presses against the liquid resin 62. As a result of being pressed thereby, the liquid resin 62 expands (spreads) along the base fiber material 60.”, Pa [0075] and Figs. 4, 5).

Kobayashi teaches producing fiber reinforced plastic composites, but does not specifically teach producing fiber reinforced thermoplastic composites. 
In the same field of endeavor, an RTM (Resin Transfer Molding) molding method for an FRP (fiber reinforced plastic) structure, Sekido (which is a reference of Kobayashi in Pa [0006] and [0010]) teaches that the injection resin is not particularly limited, and any resin that can be used as a matrix resin for FRP can be used, and a thermoplastic resin can be used (Pa [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kobayashi with the teachings of Sekido such that the one would substitute the thermoplastic resin for Kobayashi’s liquid resin for the purpose of producing fiber reinforced thermoplastic composites.

Kobayashi is silent to a mold surface pre-heating system and a cooling system, and preheating at least one of the first and second inner mold surfaces to a predetermined temperature with the mold surface pre-heating system.
In the same field of endeavor, injection molding, Pauken teaches that the injection molding tool 20 includes a first die (or mold core) 22 including a tool surface 26 and a second die (or mold cavity) 24 including a tool surface 28, an injector port 32 defined by the first die 22, an injector 34 injecting a resin material into the injector port 32, and a cooling device so as to cool the injected resin into a hardened part 36 (Pa [0014]). Pauken further teaches that to reduce part defects, the tool 20 includes heating elements 44 disposed in the second die 24 adjacent to tool surface 26, which is the tool surface that forms the class-A surface of the part so as to maintain the tool surface 26 at a temperature near or above the glass transition temperature of the injected resin to prevent premature cooling of the resin as it enters the part cavity 30 (Pa [0015]). Pauken further teaches that the first and second dies 22, 24 are in the open position and the heating elements 44 are activated to heat tool surface 26 (Pa [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kobayashi in view of Sekido with the teachings of Pauken and provide the heating elements and the cooling device with Kobayashi’s molding apparatus and perform preheating the mold surface of the second mold portion (“an upper mold 14”) before injecting the resin in order to reduce part defects to form the class-A surface of the part and cool the liquid resin into a hardened part.

With respect to claim 13, Pauken as applied to the combination regarding claim 12 above further teaches cooling the compression molded part with the cooling system by directing coolant through one or more passages formed in the injection mold (“cool into a hardened part 36… speed up the hardening time of the resin. For example, the tool 20 includes a cooling plate 27 disposed against the second die 24. The cooling plate 27 defines coolant channels 38 configured to circulate coolant through the plate 27. The first die 22 may also include cooling channels 40.”, Pa [0014]).

With respect to claim 18, Pauken as applied to the combination regarding claim 12 above further teaches that the second mold inner surface includes a mold cavity having a Class-A finish show surface (“tool surface 26, which is the tool surface that forms the class-A surface of the part”); and wherein said preheating comprises preheating the second inner mold surface, which forms the class-A show surface side of the component, to a temperature slightly above the melt point of the resin (“The heating elements 44 maintain the tool surface 26 at a temperature …above the glass transition temperature of the injected resin”, Pa [0015]).
Pauken further teaches preheating the first inner mold surface, which forms a no-show side of the component (“the second die 24 is heated to a desired temperature”, Pa [0016]), but does not specifically teach preheating the first inner mold surface to a temperature slightly below a melt point of the resin. 
However, Pauken teaches that preheating the second inner mold surface (“the tool surface 26”) at a temperature near or above the glass transition temperature of the injected resin to prevent premature cooling of the resin as it enters the part cavity 30 and reduce defects formed during injection molding of the part 36 (Pa [0015]), thus one would have found it obvious to preheat the first inner mold surface to a temperature below the glass transition temperature of the injected resin in order to reduce the energy because the one does not need to use the energy to the mold surface forming a no-show side of the component as much as the mold surface forming the class A show surface side.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2014/0061980) in view of Sekido (JP20021925335-Machine Translation provided herewith) and Pauken (US 2016/0243739) as applied to claim 12 above, and further in view of Lin (US 2016/0107357-of record).

With respect to claim 15, Pauken as applied to the combination regarding claim 12 above teaches that the heating elements 44 to heat at least one of the first and second inner mold surfaces to a predetermined temperature may be electric heating elements, or may be heated by other methods, such as steam or gas (Pa [0015]), but is silent to preheating utilizing an induction heating coil. 
In the same field of endeavor, injection molding, Lin teaches that the molding system 100 comprises a preheat mechanism comprising a high frequency machine 700 and a high frequency induction heater 710 such that when the molding object P is formed and before the first molding part 310 and the second molding part 340 are closed, the high frequency induction heater 710 is brought between the first molding part 310 and the second molding part 340 so that the high frequency machine 700 drives the high frequency induction heater 710 to preheat inner surface(s) of the first molding part 310 or/and the second molding part 340 (Pa [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kobayashi in view of Sekido and Pauken with the teachings of Lin and substitute the high frequency machine and the high frequency induction heater for Pauken’s heating elements for the purpose of the same result – preheating the mold surfaces, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))

With respect to claim 16, Lin as applied to the combination regarding claim 15 above further teaches selectively locating the induction coil into the injection mold for heating (“before the first molding part 310 and the second molding part 340 are closed, the high frequency induction heater 710 is brought between the first molding part 310 and the second molding part 340 so that the high frequency machine 700 drives the high frequency induction heater 710 to preheat inner surface(s) of the first molding part 310 or/and the second molding part 340.”, Pa [0054]), and selectively removing the induction coil from the injection mold when at least one of the first and second inner mold surfaces reaches the predetermined temperature (“For example, a temperature of the inner surface(s) of the mold core(s) can rise up to 120° C. “, Pa [0055], and inherently the high frequency induction heater 710 would be removed from between the first molding part 310 and the second molding part 340 in order to close the mold parts).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2014/0061980) in view of Sekido (JP20021925335-Machine Translation provided herewith) and Pauken (US 2016/0243739) as applied to claim 12 above, and further in view of Hendry et al. (US 8,105,529) and HomeAdviser (“Steam and Boiler heating Systems”, https://www.homeadvisor.com/r/steam-and-boiler-heating-systems/#:~:text=In%20steam%20heating%20systems%2C%20a,boiler%20to%20be%20heated%20again., 2017).

With respect to claim 17, Pauken as applied to the combination regarding claim 12 above teaches that the heating elements 44 to heat at least one of the first and second inner mold surfaces to a predetermined temperature may be heated by steam or gas (Pa [0015]), but is silent to preheating utilizing a gas fired preheater.
In the same field of endeavor, injection molding, Hendry teaches that the interior surface of the mold cavity is heated by steam (Co 1 li 54-55), and a boiler makes new steam (Co 4 li 16). 
Furthermore, the NPL reference by HomeAdviser (pg 2, “steam and boiler heating system”) teaches that in steam heating systems, a boiler furnace heats water by means of a gas-fired burner and turns it into steam (Boiler systems operation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Hendry and the NPL reference such that the one would provide the boiler and the gas-fired burner with Pauken’s heating elements in order to make steam.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742